DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 12/13/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/03/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4, 6-9, 11, 13-18 and 24-25 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that the claimed process of making the transparent graphene electrode based on a seedlac reactant and the resulting transparent graphene electrode is not taught by the cited references.  This is not found persuasive because the restriction was based on the common technical feature of a transparent graphene electrode – which is taught by the cited reference of Kim or Kwon.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2021.
Claim Objections
Claims 1-4, 6-9, 11, 13-18 and 24-25 are objected to because of the following informalities:  
Claims 1-4, 6-9, 11, 13-18 and 24-25 omit a preposition in front of the noun - e.g. “a” should be added to “graphene” (line 1 of claim 1),  “non-modified substrate” (line 3 of claim 1), “metal precursor” (line 8 of claim 1), “cracked metal” (line 2 of claim 2), etc. ;
A space should be added between the numerical value and the units in claims 3, 4, 9, 11, 13 and 14 – e.g. “10-1mbar” should be “10-1 mbar” and “100sccm” should be “100 sccm” in claim 3.
The preposition “the” or “said” is missing in front “non-modified substrate” in line 3 in claim 6 to be consistent throughout the claims.
In claims 13-15 and 24, “techniques” should in the singular form since a single element of the Markush group can be elected.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11, 13-18 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is directed to a process of producing a graphene based  transparent conductive electrode in the preamble; however, there are two differing instances of “graphene based TCE” in the steps without the proper “said” or “the” preposition and the “and” conjunction is not present prior to the last step of the process (it is noted that the “and” conjunction is only recited within the step of directed to the non-modified substrate in line 9) – it is unclear as to the metes and bounds of the limitations (are they directed to the same component and/or the steps sequence ? which steps or components are required?).  Claims 2-4, 6-9, 11, 13-18 and 24-25 are dependent on claim 1 thus inherit the same deficiencies.
Claims 3, 6 and 8 recite “the substrate” – this is unclear since “a substrate” has not been previously recited (it is noted that the remaining claims specifically recites either “the modified substrate” or “the non-modified substrate” as recited in claim 1 – e.g. see line 1 of claim 2). There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites “the feeder” in line 1 and 6 – this is unclear since “a feeder” has not been previously recited (it is noted that “at least one feeder” is recited in claim 1; however, claims 3 and 6 specifically refers to the limitation as “the at least one feeder” in contrast to the instant “the feeder”). There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 recite the limitation "the template" in line 5 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “metal coating on graphene coated non-modified substrate” in lines 1-2 and 6-7; it is unclear as to the metes and bounds of the limitation since there is no mention of a metal coating and there seems to be contradictory limitations with respect to the parent claim 1 which merely mentions a metal precursor.
Claims 9, 11, 15 and 24 recite the limitation of steel (SS 904), Al-Zn alloy (Al 3003) and Al-Si alloy (Al 4343). The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by in the parentheses are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recite the limitations "the graphene coated non-modified substrate" in lines 2 and 3 and “the crackle template” in line 4.  There is insufficient antecedent basis for this limitation in the claim since the parent claim 7 is directed to the modified substrate and there is no previous mention of any crackle template.
Claim 14 recites the limitation "the transparent material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10807871 in view of Singhbabu (NPL) and Kim or Kwon (previously cited):
Claim 1 of the U.S. Patent No. 10807871 discloses a process of making a graphene on a substrate via contacting the vapours of seedlac but is silent regarding the substrate being employed as a transparent graphene conductive electrode.  It is noted that U.S. Patent No. 10807871 recites the substrate being a conductive substrate thus U.S. Patent No. 10807871 is motivated to achieve a conductive end-product.  The Singhbabu reference discloses the features of (a) making a transparent graphene film starting from seedlac and (b) the application of graphene to electronic and conductive products (abs, pg 6510 and Fig 7 with accompanying text).  Additionally, Kim or Kwon discloses that the feature of a transparent graphene electrode is well known in the art (Kwon: abs, examples & Kim: abs, claims 13-15). Therefore, it would 
Claims 2-7 of U.S. Patent No. 10807871 are directed to the same experimental parameters (e.g. temperature and flow rate) as the instant claims 3, 4 and 6. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI V NGUYEN/Primary Examiner, Art Unit 1764